Motion Granted and Abatement Order filed April 29, 2021.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-21-00130-CV
                                    ____________

                          ROGER JENKINS, Appellant

                                          V.

                    RONNIE WAYNE WILLS II, Appellee


                    On Appeal from the 246th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2020-66572

                             ABATEMENT ORDER

      After a non-jury trial, appellant brings this appeal from an order signed
December 10, 2020, denying appellant’s application for a protective order. On
March 19, 2021, appellant asked this court to order the trial court to file findings of
fact and conclusions of law. On April 13, 2021, the clerk’s record was filed. The
record reflects appellant timely requested findings of fact and conclusions of law
and timely reminded the trial court when the findings and conclusions were
overdue. The trial court did not file the requested findings and conclusions. No
response was filed to appellant’s motion. Appellant’s motion is granted.

      When an appellant timely files a request for findings of fact and conclusions
of law and a timely notice of past due findings, the trial court’s error in failing to
file findings of fact and conclusions of law is generally presumed to be harmful,
unless the record before the appellate court affirmatively shows that the
complaining party has suffered no injury. See Cherne Indus., Inc. v. Magallanes,
763 S.W.2d 768, 772 (Tex. 1989); Electronic Power Design, Inc., v. R.A. Hanson
Co., Inc., 821 S.W.2d 170, 171 (Tex. App.—Houston [14th Dist.] 1991, no writ).

      Appellant avers in the motion that the issues cannot be properly presented or
framed without the findings and conclusions. In this case, therefore, we cannot say
that the record affirmatively discloses no injury. Because the trial judge continues
to serve on the district court, the error in this case is remediable. See Tex. R. App.
P. 44.4. The proper remedy is to abate the appeal and direct the trial court to
correct its error. See Zeiba v. Martin, 928 S.W.2d 782, 786 (Tex. App.—Houston
[14th Dist.] 1996, no writ). We ORDER the trial court to file findings of fact and
conclusions of law within twenty days of the date of this order. Within ten days
after the trial court has filed findings of fact and conclusions of law, any party may
file a request for specified additional or amended findings or conclusions. The trial
court shall file any additional or amended findings that are appropriate within ten
days after such a request is filed. The trial court’s findings of fact and conclusions
of law, and any additional and amended findings or conclusions, shall be included
in a supplemental clerk’s record to be filed with this court within fifty days of the
date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
supplemental clerk’s record containing the trial court’s findings and conclusions
are filed in this court. The court will also consider an appropriate motion to
reinstate the appeal filed by either party, or the court may reinstate the appeal on its
own motion.



                                    PER CURIAM


Panel Consists of Chief Justice Christopher and Justices Spain and Wilson.